DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.

35 USC § 112:
As stated in previous office action, originally filed specification fails to teach and/or suggest the processor identifies, utilizing data transmitted from the STB and wirelessly received by the integrated virtual environment device...and...the processor identifies when the commercial content is presented on the display and determines to what extent the user is viewing commercial content based upon metadata transmitted Device 105 may directly determine that display 170 contains commercial content (e.g., via visual cues in the image, etc.), or STB 110 may coordinate with device 105 to determine whether and to what extent user 102 is viewing particular commercial content 172. For example, the video signal provided to display 170 from STB 110 may itself contain metadata or the like that identifies commercial content.” The specification fails to provide support for transmitting data/metadata from the STB to the processor and the processor determining what extent the user is viewing commercial content based upon metadata transmitted from the STB.
Applicant states “The references to “transmitting data/metadata from the STB to the processor” (i.e. the Examiner on page 2, last 2 lines, and page 3, lines 1-2 cites this feature as lacking support) has been deleted from the Claims.” (Remarks: Page 11) However, independent claim 8 and 21 still include argued limitations (See lines 12-15 in claim 8 and lines 6-7 in claim 21). 
With respect to claim 21, the examiner suggests distinguishing “the processor” to be associated/comprising with the integrated virtual environment device and/or the server to better clarify the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3-5, 8-13 and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 8 includes limitations, in part “...the integrated virtual environment device further comprising: a wearable structure; and a processor in communication with an integrated into the wearable structure; wherein, during operation of the integrated virtual environment device, the processor: identifies, utilizing data transmitted from the STB and wirelessly received by the integrated virtual environment device, when commercial content is presented on the display;...the processor identifies when the commercial content is presented on the display and determines to what extent the user is viewing commercial content based upon metadata transmitted from the STB”.
Independent claim 16 includes limitations, in part “...the content captured is determined by visual cues in an image of the video stream by the processor in communication with the forward facing camera that is also positioned to capture the user’s field of view while the user’s eyes tracked in an open eye position”. 
Independent claim 21 includes limitations, in part “...receiving, at the processor, data transmitted from the STB wherein the integrated virtual environment device at least comprises a rear-facing camera configured to track a position of a user’s eye, and the processor indicating whether the user viewed at least a predetermined portion of the commercial content; wherein, during operation of the integrated virtual environment device, the processor identifies when the commercial content is presented on the display and determines what extent the user is viewing the identified presented commercial content based...”.
Dependent claims lack support and rejected for same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423